IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 00-51053


In The Matter Of: JESSE A. CALVILLO,
                                            Debtor
____________________________________

JOHN PATRICK LOWE,
                                            Appellant,

                                versus

B R B ENTERPRISES, LTD.;
B G B CONSTRUCTION, INC.;
LA FLAMA, LLP,
                                            Appellees.



          Appeal from the United States District Court
               For the Western District of Texas
                        (SA-99-CV-205-OG)

                             June 6, 2001

Before HIGGINBOTHAM, DAVIS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     We affirm for essentially the reasons stated by the court

below.

     AFFIRMED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.